DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on July 11, 2022 for the patent application 16/124,017 originally filed on September 6, 2018. Claims 1-19, 21, and 22 are amended. Claims 23-27 are new. Claims 1-27 remain pending. The first office action of December 4, 2020, the second office action of June 21, 2021, and the third office action of March 10, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant’s amendments are not sufficient to overcome the outstanding 35 USC 101 rejections, for the reasons set forth below.

Claim Objections
Claims 13-20, 22, and 26 are objected to because of the following informalities: typographical errors.
Claim 13 recites the limitation “in response to detection of one or more events modifiers.” The Examiner reasonably believes this is a typographical error and should be corrected to “in response to detection of one or more events” Appropriate correction is required. 
Dependent claims 14-20 and 22 are also objected to based on their respective dependencies to claims 13.
Claim 13 also recites the limitation “each mobile device of the first set of mobile device.” The Examiner reasonably believes this is a typographical error and should be corrected to “in response to each mobile device of the first set of mobile devices.” Appropriate correction is required. 
Dependent claims 14-20 and 22 are also objected to based on their respective dependencies to claims 13.
Claim 26 also recites the limitation “the updated subset of the set pf actions.” The Examiner reasonably believes this is a typographical error and should be corrected to “the updated subset of the set [[pf]]of actions.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12, 21, and 23-26 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 10, recites the limitation “the mobile device.” The limitation “a first mobile device,” is originally introduced earlier in respective claims 1 and 10. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the first mobile device”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or claim 10. Therefore, claims 1 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 2-9, 11, 12, 21, and 23-26 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 or 10.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 10, and 13 are each directed to “a method” (i.e. a process). Independent claim 27 is directed to “a system” (i.e. a machine). Hence, the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “modifying driving behaviors,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“receiving a set of actions to be executed in response to detection of one or more events; 
selecting, based on events associated with a cohort of drivers to at least some of the set of actions, a subset of the set of actions; 
transmitting the subset of the set of actions associated with a vehicle; 
collecting first data during a first operation of the vehicle; 
detecting, using the first data, a first event associated with the first operation of the vehicle; 
in response to detecting the first event, perform one or more actions from the subset of the set of actions; 
receiving a first dataset including the first data corresponding to a first behavior in response to perform the one or more actions from the subset of the set of actions; 
detecting changes from the first event to a second event based on the first dataset; 
altering the subset of the set of actions to an updated subset of the set of actions based on the detected changes; and 
transmitting the updated subset of the set of actions to perform one or more actions of the updated subset of the set of actions.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more mobile devices” and “one or more sensors of the mobile device” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “modifying driving behaviors,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.” 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “one or more mobile devices” and “one or more sensors of the mobile device” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
Claims 10-20 and 22 further disclose the use of multiple mobile devices by multiple drivers. However, the multiple mobile devices are also claimed as generic, well-known, and conventional computing elements, and therefore are insufficient to amount to significantly more than the judicial exception. The Examiner also notes that new claims 23-27 specify additional elements of “an accelerometer,” “a gyroscope,” “sending a message,” “sending a push notification,” “causing an audible beep,” “causing a vibration,” and “causing an alert.” However, these are all generic, well-known, and conventional computing elements ubiquitous to mobile devices at the effective filing date of the application.
In addition, dependent claims 2-9, 11-12, and 14-26 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-12, and 14-26 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 10, and 13. 
Therefore, claims 1-27 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on July 11, 2022 are fully considered, but are not persuasive.  

The Applicant respectfully argues that “claim 1 recites numerous actions performed by hardware of a mobile device. Contrary to the assertions in the Office Action, claim 1, at least as amended, is not drawn to "modifying driving behaviors."”
The Examiner respectfully disagrees. According to the instant specification, the purpose of the instant invention is for “alerting and modification of driving behaviors” (instant specification [0003]). The Applicant has removed mentions of “drivers” and “behaviors” from the claim language, but replaced the terms with words that can be even more broadly interpreted, such as “actions” and “events.”
As amended, the claims are still drawn to “modifying driving behaviors.” However, given the broader nature of the amended claim language, the claims must now be interpreted as including not only driving behaviors, but also other types of actions and events that can occur in the mobile device in relation to a vehicle.

The Applicant further respectfully argues that “the claimed concept falls outside the category of abstract ideas to which Electric Power Group belongs.”
The Examiner respectfully disagrees. Electric Power Group does not merely involve “organizing information.” The instant claims are analogous to Electric Power Group because they are directed to using generic features of generic mobile devices to collect, analyze, and display data. The Examiner notes that the recited “the mobile device performs one or more actions of the updated subset of the set of actions” can reasonably be interpreted broadly as any mobile device performing any actions. For example, the “receiving,” “transmitting,” “collecting,” and “detecting” steps of claim 1 are all directed to collecting data. The “selecting” and “altering” steps are directed to analyzing data. Finally, the “causing” and last “transmitting” step are directed to displaying the results of the data analysis.

The Applicant also respectfully argues that “the present claims cannot be performed without involving a computer. For instance, in all claims, operations specific to computing systems and mobile device are recited. Therefore, the claimed concept is factually distinct from the Electric Power Group abstract idea.”
The Examiner respectfully disagrees. The Applicant asserts that “[d]isplaying a chart of analytical results and a visualization of a measurement, as in Electric Power Group, does not necessarily involve a computing device.” However, the Examiner contends that the claimed features Electric Power Group do require involvement of a computing device to perform tasks such as “detecting and analyzing events in real-time from the plurality of data streams” and “displaying concurrent measurements from the data streams.” However, in the Electric Power Group case, the court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.” With regard to the claims requiring “displaying concurrent visualization,” the court further noted that “nothing in the patent contains any suggestion that the displays needed for that purpose are anything but readily available. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.”
Similarly, there is no suggestion in the instant disclosure that the mobile devices used are anything but readily available, off-the-shelf, conventional mobile devices. Furthermore, the “actions” performed by the mobile devices such as “causing an audible beep,” “causing a vibration,” or “causing an alert… at a first frequency” are all generic features ubiquitous in mobile devices at the effective filing date of the invention. Such invocations of computers and networks are not inventive and are insufficient to pass the test of an inventive concept in the application of an abstract idea.

The Applicant further respectfully argues that “the logic applied to claim 4 of Example 45 of the SME Examples ("Controller for Injection Mold"), can similarly apply to pending claim 1 of this Application… Therefore, Example 45 compels a finding of subject matter eligibility in this case. But not only are these claim features analogous to claims that are deemed eligible, the claim features, at least as amended, impose meaningful limitations to any abstract idea. For instance, any data processing is performed by computing devices and also controls the operation of the mobile device.”
The Examiner respectfully disagrees. Claim 4 of Example 45 recites a “controller for an injection molding apparatus having a mold defining a cavity for receiving uncured polyurethane,” the mold being configured with sensors that can repeatedly obtain temperature measurements of the mold, and also configured so that it can maintain temperature of the mold to within two degrees of a target temperature. These are not conventional and generic elements. Whereas the instant claims recite generic “mobile devices,” Example 45 recites specialized controllers, molds, and sensors. Example 45 is also clearly limits any abstract idea to injection molding processes, whereas the instant claims are limited only by the use of any mobile devices, which does not meaningfully limit the scope of the abstract idea.

As such, the arguments are not persuasive. Therefore, the 35 USC 101 rejections of the claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peng et al. (US 2011/0307188) Systems and methods for providing driver feedback using a handheld mobile device
Innes et al. (US 2017/0291611) Methods and apparatus for vehicle operation analysis
Memani et al. (US 10,259,466) System for monitoring and classifying vehicle operator behavior
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715              

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715